Citation Nr: 0713193	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  95-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for radiculopathy in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from August 1976 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

This matter was remanded by the Board in May 2006.  The 
purposes of that remand have been met.  

Upon the grant of a 20 percent rating for radiculopathy in 
the right lower extremity, the veteran's representative put 
forth language which expressed disagreement with the fact 
that the RO did not award a compensable disability evaluation 
for left lower extremity neuropathy with an absent ankle 
jerk.  In the May 2006 Board decision that denied a rating in 
excess of 20 percent for degenerative disc disease with a 
history of a herniated nucleus pulposus and laminectomy of 
L4-5, a separate compensable rating for left lower extremity 
neuropathy was denied.  (As noted above, the issue of 
entitlement to a rating in excess of 20 percent for 
radiculopathy in the right lower extremity, to include foot 
drop was remanded at the same time and is now ready for 
appellate consideration.)  As service connection is in effect 
for disc disease of the lumbar spine with nerve compression 
at L5 and S1 and a separate compensable rating is already in 
effect for radiculopathy of the right lower extremity, and 
given the Board decision in May 2006, the Board construes the 
representative's statement as a claim for a separate 
compensable rating for radiculopathy of the left lower 
extremity rather than a claim for service connection for 
same.  This matter is referred to the RO for clarification 
and any appropriate action.




FINDING OF FACT

The veteran's service-connected radiculopathy of the right 
lower extremity (associated with his service-connected 
degenerative disc disease of the lumbar spine) is manifested 
by loss of sensation, impaired function of the foot and an 
absent ankle reflex, which is consistent with moderately 
severe incomplete paralysis; there is no atrophy of the 
muscles in the right leg or any significant gait disturbance.   


CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for 
radiculopathy in the right lower extremity, but no more than 
40 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In multiple VCAA letters associated with the related 
low back disability (dated in August 2001, January 2002, 
January 2005, and June 2005), the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in August 2003, 
before the January 2004 RO decision that is the subject of 
this appeal.    

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increased 
rating and the effective date of award should an increase be 
granted for his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such lack of notice, however, 
constitutes non-prejudicial error.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses questions not 
addressed by agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby.  
Dingess/Hartman involved a claim for service connection and 
there has been no allegation of error with respect to notice 
by letter (in addition to the statement of the case, which 
did provide the criteria for a higher rating) of potential 
higher ratings and an effective date for such a rating.  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

An RO decision in December 2005 granted a separate 20 percent 
rating for the veteran's radiculopathy and "foot drop" of 
the right lower extremity associated with his service-
connected disc disease of the lumbar spine (in addition to a 
20 percent rating for the latter disability.)  The veteran 
was notified of this decision in early January 2006.  In 
written argument submitted to the RO in February 2006, the 
veteran's representative indicated disagreement with the 20 
percent rating.  The Board construed this as a timely notice 
of disagreement with an initial rating decision, requiring 
the issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  In view of the foregoing and 
with consideration of the fact that the veteran was not 
notified of the criteria for a rating in excess of 20 percent 
for his radiculopathy of the right lower extremity, the 
matter was remanded by the Board to the RO in May 2006.  (At 
the same time, the Board denied a rating in excess of 20 
percent for the low back disability.)  The RO has 
subsequently issued a statement of the case and as the 
veteran filed a timely substantive appeal, the claim is ripe 
for appellate review.  

The veteran has had several neurological examinations to 
evaluate his lumbar spine disability with radiation of pain 
into the lower extremities.  He has reported pain in both 
lower extremities on a consistent basis since at least as 
early as November 1993, where an objective impression of 
radiculopathy was entered.  In 2004, the veteran had a series 
of neurological consultations, to include electromyographic 
(EMG) studies, which collectively determined that he had 
marked narrowing of the L5-S1 neural foramina, said to be 
"compressing the right L5 nerve root."  The competent 
opinion associated with this EMG (dated April 2004) was that 
the veteran had "severe" right radiculopathy and, to a 
lesser degree, on the left.  (As noted in the introduction 
above, a claim for a separate compensable rating for 
radiculopathy of the left lower extremity is referred to the 
RO.)  In a July 2004 private neurological examination, the 
veteran was unable to rise up on his toes or go back on his 
heels and L5 radiculopathy was confirmed.  

In October 2005, the veteran was afforded his most recent VA 
neurological examination.  In the associated report, the 
veteran gave a history of constipation but there was no 
abnormal bladder or bowel function attributed to disc disease 
of the lumbar spine.  There were no ankle reflexes and the 
diagnosis of "foot drop" on the right was issued.  Despite 
this, the veteran did not require a cane to ambulate, nor was 
there any indication of muscular atrophy in the right lower 
extremity upon physical examination.  The veteran could stand 
on heels and toes, but could not fully do so on the right 
foot.  The S1 distribution was abnormal, with decreased 
sensation noted, and the veteran's right leg had almost no 
sensation to neurological testing.  

The veteran's radiculopathy of the right lower extremity is 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve).  Under this provision, 
complete paralysis warrants an 80 percent evaluation.  With 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy; a 40 percent 
evaluation is warranted if the incomplete paralysis is 
moderately severe; a 20 percent evaluation is warranted if 
the paralysis is moderate; and a 10 percent evaluation is 
applicable if the incomplete paralysis is mild.  

The Board notes that, in addition "the foot dangles and 
drops" as one of the criteria for complete paralysis under 
Code 8520, loss of use of foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of 
use of the hand or foot involved.  38 C.F.R. § 3.350(a)(2).  
Also considered as loss of use of the foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. § 4.63.  

The July 2004 neurological examination showed that the 
veteran was unable to rise up on his toes or go back on his 
heels but the preponderance of the evidence, to include a 
subsequent neurological examination clearly showing an 
ability to push off on the foot, is against a finding that 
the veteran's right foot dangles and drops.  Diagnostic Code 
8520.  (Emphasis added.)  There is no indication of an 
absence of effective function of the foot other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  There is no medical evidence of 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  The most recent 
examination showed that the veteran could stand on heels and 
toes, albeit with some difficulty on the right.  The relevant 
medical evidence is clearly not consistent with foot drop as 
defined by the applicable rating criteria.  

Although the veteran has an absent ankle reflex, there is no 
objective evidence of muscular atrophy in the right lower 
extremity.  There is no indication of any appreciable gait 
disturbance and it is apparent that he is able to push off on 
the right foot.  The Board must thus consider the veteran's 
condition as one of incomplete paralysis.  There is a 
diagnosis of "severe" neurological impairment but since 
there is no muscular atrophy in the right lower extremity, 
entitlement to a 60 percent evaluation is not warranted.  
Code 8520, supra.  The finding of a severe neurological 
condition, however, is supportive of a significant worsening 
of the veteran's condition, and in light of some associated 
impairment of the right foot, the loss of sensation in the 
right leg and an absent ankle reflex, the Board finds the 
veteran's radiculopathy of the right lower extremity is 
productive of moderately severe functional impairment, within 
the meaning of the cited legal authority.  The Board is aware 
that terms such as "moderately severe" are not defined in 
the regulations and must be applied in a manner that is 
"equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Thus, 
with all deference given to the competent medical evidence of 
record, the Board finds that an "equitable and just" 
application of the regulatory criteria establishes that the 
veteran's disability rating should be increased to 40 
percent, but in the absence of complete paralysis, muscular 
atrophy, or other relevant abnormal findings, a rating in 
excess of 40 percent is not warranted.  As the preponderance 
of the evidence is against a rating in excess of 40 percent, 
the benefit of the doubt doctrine is not applicable to this 
latter aspect of the claim.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating of 40 percent for 
radiculopathy of the right lower extremity, but no more than 
40 percent is granted, pursuant to the law and regulations 
applicable to the payment of monetary benefits.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


